Citation Nr: 0702885	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-29 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for kidney disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to January 
1989.  He also had a period of active duty for training from 
June to October 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2004 rating decision rendered by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction over the 
case was subsequently transferred to the RO in Decatur, 
Georgia and then to Columbia, South Carolina. 

In September 2006, the veteran testified at a hearing at the 
RO in Columbia before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


REMAND

At the hearing, the veteran testified that he was entitled to 
service connection for kidney disease as secondary to 
hepatitis B, which he maintained was incurred in service as 
evident by a positive laboratory test for the hepatitis B 
surface antibody (HBsAB) documented in the service medical 
records.  The July 2004 statement of the case shows that the 
RO addressed the veteran's theory of entitlement, but a claim 
for service connection for hepatitis B has neither been 
developed nor formally adjudicated.  The Board finds that 
this inextricably intertwined claim must be developed and 
adjudicated by the RO or the Appeals Management Center (AMC) 
before the Board addresses the merits of the veteran's claim 
for service connection for kidney disability.  

Accordingly, the case is REMANDED to the RO or AMC in 
Washington, D.C. for the following actions:

1.  The RO or the AMC should provide the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that the veteran should submit any 
pertinent evidence in his possession in 
response to his claim for service 
connection of hepatitis B.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the veteran's claim for 
service connection for hepatitis B and 
inform him of his appellate rights with 
respect to this decision.

5.  The RO or the AMC should then 
adjudicate the veteran's claim for 
service connection of kidney disability , 
to include as secondary to hepatitis B if 
service connection is granted for this 
disability.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the veteran 
and his representative and they should be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board.  All issues properly in 
appellate status should be returned to 
the Board at the same time. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


